DETAILED ACTION
Claim(s) 1-26 are presented for examination. 
Claim(s) 24-26 and are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s response filed March 9th, 2022 does not place the claims in condition for allowance since previously cited prior art by “Agarwal” in view of “Sun” still disclose the argued limitations as indicated below. The newly added claims 24-26 introduce new issue(s) which require additional consideration and/or search.

Applicant's request for reconsideration of the finality of the rejection of the last Office action subsequent to a previously amended limitation of: “the identifying indicates...” is not persuasive due to a change in scope of the claimed invention that resulted from the amendment, and, therefore, the finality of that action is maintained.

Applicant’s arguments (see remarks pages 11-15 of 16) filed March 9th, 2022 with respect to rejection of claim(s) 1-23 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, The combination of Agarwal and Sun fails to teach or suggest "generating a second request based on the first request, when the identifying indicates that the first request is to be processed by the offload card, wherein a destination MAC address in the second request is a MAC address of the offload card" (emphasis added) as required by independent claim 1 and its dependents (including new dependent claim 24). [Remarks, pages 11-15 of 16].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sun (US 2016/0218972 A1) fig. 2: Step(s) “220” & “230” “pg. 2, ¶24 lines 1-8; ¶25 lines 1-9 discloses as follows:

	[0024] At block 220 in FIG. 2, in response to receiving the request message, hypervisor 120 determines a shared MAC address that is usable for virtual machine 110 (e.g., VM-11) and at least one other virtual machine 110 (e.g., VM-12). Further, at block 230 in FIG. 2, hypervisor 120 modifies the source MAC address of the request message from a MAC address associated with virtual machine 110 (e.g., MAC-VM-11 associated with VM-11) to the shared MAC address. At block 240 in FIG. 2, hypervisor 120 sends the request message with the modified source MAC address (e.g., MAC-UP1) to access switch 150.

	[0025] Any suitable shared MAC address may be used. For example, as will be described using FIG. 3, hypervisor 120 may connect virtual machines 110 (e.g., VM-11 and VM-12) to access switch 150 via multiple uplink interfaces (e.g., UP1 and UP2). In this case, determining the shared MAC address at block 220 may include hypervisor 120 selecting one of the uplink interfaces (e.g., UP1) and setting a MAC address associated with the selected uplink interface (e.g., MAC-UP1) to be the shared MAC address. In this case, the request message with the modified source MAC (e.g., MAC-UP1) may be sent via the selected uplink interface (e.g., UP1). In another example, the shared MAC address may be any other MAC address that is specifically configured according to the Institute of Electrical and Electronic Engineers (IEEE) standard (e.g., IEEE 802).

In other words, Sun teaches:

	“generating a second request based on the first request, when the identifying indicates that the first request is to be processed by the offload card, wherein a destination MAC address in the second request is a MAC address of the offload card” by disclosing – 

	The hypervisor “120” a) determining a shared MAC address that is usable for virtual machine “110” in response to receiving the request message (i.e. identifying if the received request is to be processed by the offload card);
	
	b) modifying the source MAC address of the request message from a MAC address associated with virtual machine “110” to the shared MAC address (i.e. generating a second request based on the first request, when the identifying indicates that the first request is to be processed by the offload card) and 

	c) the shared MAC address at block “220” including the hypervisor “120” selecting one of the uplink interfaces (e.g., UP1) and setting a MAC address associated with the selected uplink interface (e.g., MAC-UP1) to be the shared MAC address (i.e. a destination MAC address in the second request is a MAC address of the offload card).
	
        	Therefore a prima facie case of obviousness is established by “Agarwal” in view of “Sun” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469)295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469